       Case 3:20-cv-00133-JCH Document 204 Filed 12/14/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF CONNECTICUT

 JAKUB MADEJ,                            :
          Plaintiff,                     :
 v.                                      :        CIVIL ACTION NO.
                                         :        3:20-cv-133 (JCH) (SALM)
 YALE UNIVERSITY ET AL.,                 :
           Defendants.                   :        DECEMBER 14, 2020


              PLAINTIFF’S NOTICE RE: COURT’S ORDER [DE 203]

      The court reporting agency is Falzarano Court Reporters, 4 Somerset Lane

Simsbury, CT 06070. The agency’s phone number is (860) 651-0258.




Dated: December 14, 2020.                Respectfully submitted,
                                         By: /s/ Jakub Madej
                                             Jakub J. Madej
                                             415 Boston Post Rd Ste 3-1102
                                             Milford, CT 06460
                                             T: (203) 928-8486
                                             F: (203) 902-0070
                                             E: j.madej@lawsheet.com




                                    Page 1 of 1
